UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 12b-25 NOTIFICATION OF LATE FILING (Check one) xForm 10-KoForm 20-FoForm 11-KoForm 10-QoForm N-SAR oForm N-CSR For quarter ended: December 31, 2011 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: . Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: . PART I - REGISTRANT INFORMATION Great China Mania Holdings, Inc. Full name of registrant Florida 333-139008 59-2318378 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) Suite 1902, 19th Floor Kodak House II Quarry Bay, Hong Kong Address of Principal Executive Office PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) o a.
